DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/05/2021, the amendment/reconsideration has been considered. Claims 1 and 11 have been amended. Claims 1-20 are pending for examination as cited below.	
Response to Arguments
Applicant’s arguments with respect to claim(s) amended claims have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation e.g. “requesting, by the server system while in the bare metal state, an initialization file from a file store without using dynamic host configuration protocol (DHCP) or a DHCP server.” It is not clear how the initialization file is received from a file store e.g. is it over the network or via USB flash drive attached to the bare metal or files store is already stored in the local memory of the bare metal server. Hence there is a missing step and needs a clarification. Similar clarification is needed with regards to claim 11 respectively.

It is further suggested to the applicant to amend the claims 1 and 11 in such a way to avoid a potential 35 U.S.C. 101 rejection. Claim supposed to provide sufficient evidence to produce a tangible result. The claim does not suggest the benefit or purpose to configure the server as recited in the claim and how it serves without the description of any environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (Pub. No.: US 2020/0344326 A1), hereinafter “Gho” in view of Blake et al. (Pub. No.: US 2015/0007171 A1), hereinafter “Blak” and further in view of Holkkola et al. (Pub. No.: US 2013/0346618 A1), hereinafter “Holk”.

As to claim 1. Gho discloses, a method (Shen, Abstract) comprising: 

requesting, by the server system while in the bare metal state, an initialization file from a file store (Gho, fig.1, [0025], bare metal server broadcast over the network and a cloud controller can configure a PXE boot file that points location of a target OS to be loaded on target system. A post installation script from a kickstart file can install a hypervisor on the target system and can create a guest VM on top of the hypervisor.); 
receiving, by the server system while in the bare metal state, the initialization file, the initialization file including a server IP address assigned to the server system (Gho, fig.1, [0025], bare metal server broadcast over the network and a cloud controller can configure a PXE boot file that points location of a target OS to be loaded on target system. A post installation script from a kickstart file can install a hypervisor on the target system and can create a guest VM on top of the hypervisor.); 
configuring, by the server system, the server system to communicate using the server IP address (Shen, [0073], the boot command may be further used to enable a PXE startup mode of the bare metal server).
Shen however is silent on disclosing explicitly, “the initialization file including a server IP address assigned to the server system without using dynamic host configuration protocol (DHCP) or DHCP server”.
Blak however discloses a similar concept, the initialization file including a server IP address assigned to the server system (Blak, [0087], The kickstart file includes values needed to build the unique host. For example, these values include the IP address of the host, the subnet mask of the host, the default gateway of the host, the IP 
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Blak into those of Gho in order to provide a the hypervisor may be implemented using Oracle.RTM. VM Server virtualization software, VMware.RTM. virtualization software, a combination thereof, etc. The hypervisor provides a virtual operating platform for an application, allows for automation, and provides a layer of abstraction that separates an application from the infrastructure. This separation allows for the infrastructure to be manipulated (e.g., serviced, changed, upgraded, etc.) with minimal impact to the application.

As to claim 11, is rejected for same rationale as applied to claim 1 above.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho and Blak as applied to parent claim above, in view of Bealkowski et la. (Pub. No.: US 2013/0254521 A1), hereinafter “Bea”.

As to claim 2. Gho and blak discloses the invention as in parent claim above including a initialization file (Blak, [0087], The kickstart file).
Gho and Blak however are silent on disclosing explicitly, configuring, by the server system, the server system to communicate using the network gateway according to instructions in the initialization file.
Bea discloses a similar concept, configuring, by the server system, the server system to communicate using the network gateway according to instructions in the initialization file (Bea, [0021], The local media image or equivalent may further store a 
	Therefore, before the filing of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Bea into those of Gho and Blak in order to provide, in a bare metal computing device, for executing a network based boot operation for booting the bare metal computing device. In response to powering-on the bare metal computing device, firmware is executed that executes a stub from a virtual media image accessible by the bare metal computing device. The configuration information of the bare metal computing device indicates that the bare metal computing device is being booted from a local media.

As to claim 3. The combined system of Gho, Blak and Bea discloses, further comprising: 
installing, on the server system, a kickstarter executable (Bea, [0021], store a first NBP that the bare metal computing device can use to access remotely located bootstrap software via a network communication connection.); and 
executing, by the server system, the kickstarter executable to register the server system with a machine initialization module connected to the server system by a network (Bea, [0006], The configuration information of the bare metal computing device indicates that the bare metal computing device is being booted from a local media, or equivalent. The method further comprises configuring, by the stub, a network boot program on the bare metal computing device to utilize a network connection by modifying the configuration information of the bare metal computing device to indicate that the bare metal computing device is being booted from a network device.); 


As to claim 4. The combined system of Gho, Blak and Bea discloses, further comprising: 
downloading, by the server system, an operating system kernel according to instructions in the initialization file (Bea, [0002], as part of a booting operation, load basic input/output system (BIOS) code for configuring the computing device to load an operating system, and subsequent application code for execution on the computing device.).

As to claim 12. The combined system of Gho, Blak and Bea discloses, the invention as in parent claims above including, wherein the initialization file further references a network gateway and includes instructions to configure the server system to communicate using the network gateway (Bea, [0021], The local media image or equivalent may further store a first NBP that the bare metal computing device can use to access remotely located bootstrap software via a network communication connection.).

As to claim 13. The combined system of Gho, Blak and Bea discloses, the invention as in parent claims above including, in addition to the rationale discussed for claim 3 above, Bea discloses, receive a request from a kickstarter executable executing 

As to claim 14. The combined system of Gho, Blak and Bea discloses, the invention as in parent claims above including, wherein the initialization file further includes instructions to cause the server system to download an operating system kernel (Bea, [0002], as part of a booting operation, load basic input/output system (BIOS) code for configuring the computing device to load an operating system, and subsequent application code for execution on the computing device.).
 
Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho, Blak as applied to parent claim above, in view of Eisner et al. (Pub. No.: US 2007/0165625 A1), hereinafter “Eis”.

As to claim 5. Gho and Blak discloses the invention as applied to parent claim above. Gho and Blak however are silent on disclosing explicitly, downloading, by the server system, one or more firmware upgrade files according to instructions in the initialization file; and 

Eis discloses a similar concept, downloading, by the server system, one or more firmware upgrade files according to instructions in the initialization file (Eis, [0398], downloading components according to the instructions); and 
upgrading, by the server system, firmware of one or more components of the server system according to the one or more firmware upgrade files (Eis, [0398], downloading additional software, programs and more meta-data components).
Therefore, before the filing of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Eis into those of Gho and Blak in order to provide, a method for processing messages in a gateway, a gateway message is received at the gateway, the gateway message including a gateway message header and a payload, the gateway message header including a unique message identifier block, a target block identifying where the gateway message is going, and a history block providing a log of what has happened to the gateway message.

As to claim 6. The combined system of Gho, Blak and Eis discloses the invention as in parent claim above, Including, upgrading the firmware of the one or more components of the server system prior to installing an operating system on the server system (Eis, [0398], This package will include an installation program that instantiates the new gateway. Once instantiated, the new gateway can acquire additional modules and data, usually from the Solution Provider gateway, another central service or through a Member Administrator, to become fully configured. The use of SETs and 

As to claim 7. The combined system of Gho, Blak and Eis discloses the invention as in parent claim above, Including, downloading, by the server system, an operating system package according to instructions in the initialization file (Gho, [0025], a cloud controller can configure a PXE boot file that points location of a target OS to be loaded on target system. ); and 
installing, by the server system, the operating system on the server system according to the operating system package (Gho, [0025], a cloud controller can configure a PXE boot file that points location of a target OS to be loaded on target system. ).

As to claim 15 is rejected for same rationale as applied to claim 5 above.

As to claim 16. The combined system of Gho, Blak and Eis discloses the invention as in parent claim above, Including, wherein the initialization file further includes instructions to cause the server system to upgrade the firmware of the one or more components of the server system prior to installing an operating system on the server system (Eis, [0398], This package will include an installation program that instantiates the new gateway. Once instantiated, the new gateway can acquire additional modules and data, usually from the Solution Provider gateway, another central service or through a Member Administrator, to become fully configured. The use of SETs and SEQUENCEs can support bootstrapping by making sure that all required messages are received.).

As to claim 17. The combined system of Shen, Holk and Eis discloses the invention as in parent claim above, Including, wherein the initialization file further includes instructions to cause the server system to: download an operating system package (Gho, [0025], a cloud controller can configure a PXE boot file that points location of a target OS to be loaded on target system.); and installing, by the server system, the operating system on the server system according to the operating system package (Gho, [0025], a cloud controller can configure a PXE boot file that points location of a target OS to be loaded on target system.).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho and Blak  as applied to parent claim above, in view of Eisner et al. (Pub. No.: US 2007/0165625 A1), hereinafter “Eis” and further in view of Kimura et al. (Pub. No.: US 2011/0119664 A1), hereinafter “Kim”.

As to claim 8. The combined system of Gho, Blak and Eis discloses the invention as in parent claim above, including, installing, by the server system, the operating system on the server system according to the plurality of operating system packages (Eis, [0398], Once instantiated, the new gateway can acquire additional modules and data, usually from the Solution Provider gateway, another central service or through a Member Administrator, to become fully configured.).
Gho, Blak and Eis however are silent on disclosing explicitly, sequentially downloading, by the server system, a plurality of operating system packages according to instructions in the initialization file.

Therefore, before the filing date of the instant application it would have been obvious to incorporate the teachings of “Kim” into those of “Gho, Blak and Eis” in order to provide a firmware distributing device, program, and method are provided which carry out control so that download of firmware is not mutually overlapped so as to shorten the download time and prevent wasteful occupation of the firmware resource of the center side even when download requests are overlapped with respect to the terminal devices sharing a communication line.

As to claim 18. Is rejected for same rationale as applied to claim 8 above.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho and Blak as applied to parent claim above, in view of Frye et al. (Pub. No.: US 2003/0126426 A1), hereinafter “Fry”.
 
As to claim 9. The combined system of Gho and Blak discloses the invention as in parent claim above, including an image file. Gho and Blak however are silent on disclosing explicitly, wherein the initialization file has a size of less than 3 MB.

Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Zhu” into those of Gho and Blak in order to provide a method of directing a computer network for booting using a prebooting execution environment (PXE) embedded OS based computer is provided in which the embedded OS based computer listens for PXE requests from PXE enabled target servers of the network and in response provides a netboot program and address information of a boot server. An embodiment of an embedded OS based computer is provided that has a network interface controller, a microcontroller, a display, an input device, and a processor..

As to claim 19 is rejected for same rationale as applied to claim 9 above.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gho and Blak as applied to parent claim above, in view of Govinaraju et al. (Pub. No.: US 2018/0150306 A1), hereinafter “Gov”.

As to claim 10. Gho and Blak discloses the invention as in parent claim above. Gho and Blak however are silent on disclosing explicitly, wherein the initialization file is an ISO image.
Gov discloses a similar concept, wherein the initialization file is an ISO image (Gov, [0110], During the creation of the VM on the cloud computing system host node, a 
Therefore, before the filing date of the instant application it would have been obvious for one skilled in the art to incorporate the teachings of Gov into those of Gho and Blak in order to provide a system is configured to boot an image of an operating system for creating a virtual machine to run the operating system, and to eliminate a reboot from occurring, before the image completes booting and before the created virtual machine begins running the operating system, by provisioning the image with configuration settings associated with the virtual machine during the booting of the image.

As to claim 20 is rejected for same rationale as applied to claim 10 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chen et al. (Pub. No. US 2019/0116690 A1), is one of the most pertinent art in the field of invention and discloses, a system and method for dynamically adjusting maximum fan duties in a server system. In accordance with one aspect of the present disclosure, a computer-implemented method for dynamically adjusting maximum fan duties in the server system, comprises: powering on the server system; receiving, from BIOS, bus interface information of a system board of the server system; determining that there is no rotation-vibration issues (RVI) sensitive device directly connected to the 
Wang et al. (Pub. No.: US 20200150977 A1), is yet another most pertinent art in the field of invention and discloses, a method is implemented by a system on chip and includes: receiving a volume attaching request sent by the public cloud management component, where the volume attaching request includes an identifier of a system volume; and storing the identifier of the system volume based on the volume attaching request, where when the bare-metal server is started, the bare-metal server uses the identifier of the system volume to determine the system volume, and starts an operating system of the bare-metal server based on the system volume, and the system volume stores a file used for starting the operating system of the bare-metal server. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Tauqir Hussain/Primary Examiner, Art Unit 2446